        Case 3:18-cv-00400-EMC Document 166 Filed 09/02/21 Page 1 of 1


                               OFFICE OF THE CLERK
                           UNITED STATES DISTRICT COURT
                              Northern District of California
                                   CIVIL MINUTES

 Date: September 2, 2021         Time: 1:30-2:36 =             Judge: EDWARD M. CHEN
                                       1 Hour; 6 Minutes

 Case No.: 18-cv-00400-EMC       Case Name: Azar v. Yelp, Inc.


Attorneys for Plaintiff: Kevin Ruf, Kara Wolke, Corey Holzer, Marshall Dee
Attorney for Defendant: Aaron Miner

 Deputy Clerk: Angella Meuleman                      Court Reporter: Ana Dub

                      PROCEEDINGS HELD BY ZOOM WEBINAR

[132] Motion for Summary Judgment – held;
Status Conference - held.

                                         SUMMARY

Parties stated appearances and proffered argument.

Court takes motion under submission. Court will defer Daubert motions to pretrial. Disposition
of Daubert motions not critical for fruitful mediation.


ADR: Parties discussing with mediator.

Further Status Conference set 11/16/2021 at 2:30 PM. Joint status report due 11/9/2021.
